UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 30, 2009 Anika Therapeutics, Inc. (Exact name of registrant as specified in its charter) Massachusetts 000-21326 04-3145961 (State or other jurisdiction of Commission file number (I.R.S. Employer incorporation or organization) Identification No.) 32 Wiggins Avenue, Bedford, MA 01730 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:781-457-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On January 6, 2010, Anika Therapeutics, Inc. (the "Company") filed a Form 8-K (the "Original Form 8-K") reporting that the Company has acquired all of the issued and outstanding stock of Fidia Advanced Biopolymers S.r.l. ("FAB") on December 30, 2009. However, at that time, the financial statements and pro forma financial information required by Item 9.01 of Form 8-K were not available. This Form 8-K/A is being filed to amend the Original Form 8-K by providing such required financial statements and pro forma financial information. Section 9Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (a)Financial statements of businesses acquired. - Fidia Advanced Biopolymers S.r.l.’s Audited Financial Statements as of and for the years ended December31, 2008 and 2007 are filed as Exhibit99.1 to this Current Report on Form8-K/A and incorporated herein by reference. -Fidia Advanced Biopolymers S.r.l.’s Unaudited Condensed Financial Statements as of and for the nine months ended September30, 2009 and 2008 are filed as Exhibit99.2 to this Current Report on Form8-K/A and incorporated herein by reference. (b)Pro forma financial information. The following unaudited pro forma condensed combined financial statements are filed as Exhibit99.3 to this Current Report on Form8-K/A and incorporated herein by reference: -Unaudited Pro Forma Condensed Combined Balance Sheet of Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. as of September 30, 2009. -Unaudited Pro Forma Condensed Combined Statement of Operations of Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. for the Nine Months Ended September30, 2009. -Unaudited Pro Forma Condensed Combined Statement of Operations of Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. for the Year Ended December31, 2008. (d)Exhibits Exhibit Number Description 23.1* Consent of KPMGS.p.A. 99.1* Fidia Advanced Biopolymers S.r.l.’s Audited Financial Statements as of and for the years ended December31, 2008 and 2007 99.2* Fidia Advanced Biopolymers S.r.l.’s Unaudited Financial Statements as of and for the nine months ended September30, 2009 and 2008 99.3* Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2009; Unaudited Pro Forma Condensed Combined Statement of Operations for the Nine Months Ended September 30, 2009 and the Year Ended December 31, 2008; and the Notes thereto. *Filed herewith [Remainder of page left blank intentionally] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be filed on its behalf by the undersigned hereunto duly authorized. Anika Therapeutics, Inc. Dated:March 15, 2010 By: /s/Charles H. Sherwood Charles H. Sherwood President & Chief Executive Officer Exhibits Index Exhibit Number Description 23.1* Consent of KPMGS.p.A. 99.1* Fidia Advanced Biopolymers S.r.l.’s Audited Financial Statements as of and for the years ended December31, 2008 and 2007 99.2* Fidia Advanced Biopolymers S.r.l.’s Unaudited Financial Statements as of and for the nine months ended September30, 2009 and 2008 99.3* Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2009; Unaudited Pro Forma Condensed Combined Statement of Operations for the Nine Months Ended September 30, 2009 and the Year Ended December 31, 2008; and the Notes thereto. * Filed herewith
